United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3051
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Southy Thepmontry,                      *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 6, 2006
                                Filed: September 14, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       After a jury found Southy Thepmontry guilty of conspiring to distribute and
possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846,
the district court1 sentenced him to 200 months in prison and 3 years of supervised
release. On appeal, his counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), and Thepmontry has filed a pro se supplemental
brief. For the reasons discussed below, we affirm the judgment of the district court
and grant counsel’s withdrawal motion.

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
      Counsel argues that the district court erred by determining the drug quantity for
which Thepmontry was responsible at sentencing because a key witness was not
credible. We conclude that the district court did not clearly err. See Anderson v. City
of Bessemer City, 470 U.S. 564, 575 (1985) (district court’s finding based on
credibility determination is virtually never clear error so long as it is not internally
inconsistent or based on testimony that is incoherent, implausible, or contradicted by
objective evidence); United States v. Milton, 153 F.3d 891, 898 (8th Cir. 1998)
(standard of review).

       Turning to Thepmontry’s pro se arguments, we previously have rejected the
contention that Guidelines enhancements must be charged in the indictment and
proved to the jury beyond a reasonable doubt. See United States v. Okai, 454 F.3d
848, 850-52 (8th Cir. 2006). We also conclude that the district court did not abuse its
discretion by not appointing an interpreter at Thepmontry’s competency examination.
See Luna v. Black, 772 F.2d 448, 451 (8th Cir. 1985) (per curiam) (discussing when
interpreter is required); United States v. Coronel-Quintana, 752 F.2d 1284, 1291 (8th
Cir. 1985) (standard of review). As to Thepmontry’s claim of ineffective assistance
of counsel, it must be raised (if at all) in a 28 U.S.C. § 2255 motion. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006) (this court “will
consider ineffective-assistance claims on direct appeal only where the record has been
fully developed, where not to act would amount to a plain miscarriage of justice, or
where counsel’s error is readily apparent”).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                        ______________________________




                                          -2-